DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41, which is in dependent form, does not contain a reference to a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-23 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (7789583).
Regarding claim 20, Kuo discloses a cartridge (301’ and 501) for use in an oral care appliance (201), characterized in that the cartridge comprises: a housing (500) for storing an oral care composition; a connection interface (301’) configured to form a detachable connection with the oral care appliance (Fig. 1a); a valve assembly (120 and 140): (i) positioned in the connection interface; (ii) comprising at least two valves (120 and 140); and (iii) configured to prevent escape of the oral care composition when the connection interface is in a detached position and to allow flow of the oral care composition through the connection interface to the oral care appliance when the connection interface is in an attached position (Fig. 2; col. 3, lines 63-66).
Regarding claim 21, at least a portion (500) of the housing is rigid.
Regarding claim 22, the housing has a symmetrical shape (Fig. 1a).
Regarding claim 23, the housing comprises a cavity for storing the oral care composition (col. 3, lines 63-65).
Regarding claim 25, the at least two valves of the valve assembly are made of a flexible material (the valves deflect when the pressure in pump chamber, 311, changes).
Regarding claim 26, the connection interface is configured to interact with a base unit (122) of the oral care appliance.
Regarding claim 27, the valve assembly forms at least one fluidic path allowing the flow of oral care composition through the connection interface when the connection interface is in the attached position (Fig. 2).
Regarding claim 28, the connection interface is a cartridge neck (301’).
Claim(s) 30-33 and 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boland et al. (20100278582).
Regarding claim 30, Boland discloses a base unit (28) for use in an oral care appliance, comprising: a connection interface (41.1) to be plugged to a cartridge (8.1) containing an oral care composition; and a needle assembly (25) configured to be operatively engaged to the cartridge to facilitate flow of the oral care composition from the cartridge into the oral care appliance (Fig. 11).
Regarding claim 31, the needle assembly has at least one aperture (at inlet valve 26.1; Fig. 11).
Regarding claim 32, the at least one aperture of the needle assembly is configured to let the oral care composition flow to the oral care appliance (Fig. 11).
Regarding claim 33, the needle assembly comprises an additional aperture (40.1) to provide an inlet of air to the cartridge.
Regarding claim 35, the needle assembly is configured to form at least a fluidic path allowing the flow of oral care composition to the oral care appliance (Fig. 11).
Regarding claim 36, the base unit further comprising at least a first part (44.1) made up of soft material configured to ensure a snug fit connection between the cartridge and the base unit.
Regarding claim 37, the base unit further comprising at least a second part (41.1) made up of hard material configured to provide support to the cartridge when the cartridge is plugged to the base unit.
Regarding claim 38, the base unit is configured to allow plugging and unplugging of the cartridge to the oral care appliance without any leakage of the oral care composition (par. 0057).
Regarding claim 39, the base unit further comprising a means (44.1) to form a snug fit connection with the cartridge.
Regarding claim 40, the means comprises a male connector or a female connector (41.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of O’Rourke (4124316).
Regarding claims 24 and 29, Kuo DIFFERS in that it does not disclose the housing comprises a flexible membrane configured to deform in response to pressure variations and the cartridge further comprising an air intake aperture. Attention, however, is directed to the O’Rourke reference, which discloses a housing comprising a flexible membrane (75) configured to deform in response to pressure variations. O’Rourke further discloses an air intake aperture (41) for allowing air to replace the used product as the flexible membrane deforms.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kuo reference in view of the teachings of the O’Rourke reference by employing a flexible membrane and air intake for the purpose of allowing a user to conveniently refill the cartridge (col. 1, lines 21-26 of O’Rourke).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boland in view of Sacks (7850384).
Regarding claim 34, the needle assembly is configured to interact with a valve assembly (26.1).
Boland DIFFERS in that it does not disclose the valve assembly is positioned in the cartridge. Attention, however, is directed to the Sacks reference, which discloses a needle assembly configured to interact with a valve assembly positioned in a cartridge (Fig. 4 and 4A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Boland reference in view of the teachings of the Sacks reference by positioning the valve assembly in the cartridge, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 166. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Boland et al. (20100278582).
Regarding claim 41, Kuo discloses an oral care appliance comprising: a cartridge according to claim 1.
Kuo DIFFERS in that it does not disclose a base unit for use in the oral care appliance, comprising: a base connection interface to be plugged to the cartridge; and a needle assembly operatively engaged to the cartridge to facilitate flow of the oral care composition from the cartridge into the oral care appliance. Attention, however, is directed to the Boland reference, which discloses a base unit for use in the oral care appliance, comprising: a base connection interface (41.1) to be plugged to a cartridge; and a needle assembly (25) operatively engaged to the cartridge to facilitate flow of the oral care composition from the cartridge into an oral care appliance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kuo reference in view of the teachings of the Boland reference by employing a base unit comprising an interface and needle assembly for the purpose of preventing plugging up/drying out when the cartridge is removed (par. 0057 of Boland).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754